Citation Nr: 1234056	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  98-03 122A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to September 5, 2008. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. C. Dale, Counsel






INTRODUCTION

The Veteran served on active duty from October 1981 to October 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 1997 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Seattle, Washington that denied entitlement to an increased rating for a jaw disability.

In February 1999, the Veteran offered testimony before a Veterans Law Judge (VLJ) at the RO (Travel Board) hearing.

In July 2003, the VLJ who conducted the hearing remanded the appeal for additional development.

In September 2006, the Veteran was informed that the VLJ who had conducted her hearing was no longer employed by the Board.  She was asked whether she wished to have an additional hearing.  In October 2006, she responded that she wanted another hearing.  In November 2006, the Board remanded the case again to afford her the requested hearing.  In a January 2011 letter, the Veteran indicated that she wished to cancel her Board hearing.  She has not requested that the hearing be rescheduled.  Therefore, her request for a hearing is considered withdrawn.  See C.F.R. §20.702(d) (2011).

Jurisdiction over the Veteran's claims has been transferred to the Waco, Texas RO.

In a June 2010 rating decision, the RO recharacterized the Veteran's jaw disability as temporomandibular dysfunction (TMJ), and granted an increased rating of 20 percent under Diagnostic Code 9905, effective March 1, 2010.

The record does not reflect that a substantive appeal has been filed with regard to the claim for an increased rating for the service-connected jaw disability.  However, because the RO has certified the issue; and the Board has treated it as being on appeal, the requirement for a substantive appeal is waived.  Gonzales-Morales v. Principi, 16 Vet. App. 556 (2003).

The Board also notes that the Texas Veterans Commission submitted a statement in January 2011 on the Veteran's behalf.  However, the most recent VA Form 21-22 of record was submitted in August 2008, and appointed the Vietnam Veterans of America as the Veteran's representative.  Furthermore, the most recent correspondence in the record (Informal Hearing Presentation), dated July 2011, comes from the Vietnam Veterans of America.  There is no Form 21-22 of record designating the Texas Veteran's Commission as the Veteran's representative. Therefore, the Board recognizes the Vietnam Veterans of America as the Veteran's representative in this appeal.

During the pendency of the appeal, the U.S. Court of Appeals for Veterans Claims (Court) held that a TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2011) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

As discussed below, there is evidence of unemployability, the Veteran is presumed to be seeking the highest rating possible, and there is evidence of a medical disability.  Thus, given the evidence of a medical disability, the claim for the highest rating possible, and evidence of unemployability, the record raises a claim for a TDIU under Roberson and Rice and the issue is properly before the Board as part of the appeal for an increased rating for TMJ.  

In October 2011, the Board denied an increased rating for TMJ and remanded the issue of an effective date prior to September 5, 2008 for TDIU on an extraschedular basis.  

In January 2012, the Director of Compensation and Pension Services (C&P Director) denied an award of TDIU on an extraschedular basis at any time prior to September 5, 2008.  Since the issue of a TDIU on an extraschedular basis has been considered by the C&P Director, the Board may now review the denial of an extraschedular TDIU.  Bowling v. Principi, 15 Vet. App. 1 (2001).

Review of the VA paperless claims processing system shows that VA treatment records from April 2009 to the present are of record.  It is not clear whether the agency of original jurisdiction (AOJ) reviewed them.  In any event, as the current appeal does not concern the Veteran's employability status after September 5, 2008, they are not pertinent and adjudication may proceed.  


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, service connected TBI and, beginning August 9, 2004, PTSD have been productive of severe economic inadaptability during the entire claims period.    


CONCLUSION OF LAW

The criteria for TDIU on an extraschedular basis are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.16 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

As the Board is awarding an extraschedular TDIU for the entire claims period, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Laws and regulations

VA will grant a TDIU when the evidence shows that the Veteran is precluded, by reason of her service connected disabilities, from obtaining or maintaining "substantially gainful employment" consistent with her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992). 

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).  

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the Veteran is unemployable due to service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

Prior to September 5, 2008, the Veteran did not meet the schedular criteria for TDIU.  For the period from August 9, 2004 to September 5, 2008, the Veteran was service connected for the following disabilities: PTSD rated as 50 percent disabling, traumatic brain injury (TBI) residuals with tinnitus rated as 10 percent disabling, scar left lower lip rated as 10 percent disabling, and residuals of a fractured jaw, rated as noncompensable.  Her combined disability rating was 60 percent.  For the period prior to August 9, 2004, the Veteran was service connected for TBI rated as 10 percent disabling, scar left lower lip rated as 10 percent disabling, and residuals of a fractured jaw, rated as noncompensable.  Her combined disability rating was 20 percent.  In summary, prior to September 5, 2008, the Veteran did not meet the disability percentage requirements for consideration under 38 C.F.R. § 4.16(a) and her claim must be considered under the extraschedular requirements in 38 C.F.R. § 4.16(b).  

The remaining question is whether the Veteran's service-connected disabilities preclude gainful employment for which her education and occupational experience would otherwise qualify her.  

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court discussed the meaning of "substantially gainful employment," in part, by noting the following standard announced by the United States Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Id. 

The C&P Director concluded in January 2012 that the Veteran was not unemployed or unemployable due to her service connected disabilities and that TDIU was not warranted under the provisions of 38 C.F.R. § 4.16(b) (2011) prior to September 5, 2008.  The Board; however, has the authority to review this determination.  See Anderson v. Shinseki, 22 Vet. App. 423, 429 (2009) (holding the Board did not exceed its authority when it reviewed a determination by the Director of C&P denying an extraschedular rating under 38 C.F.R. § 3.321(b) (2011)).

Factual Background

The record shows that the Veteran has given a varying history of post secondary educational accomplishments.  See Veteran statements given December 2004, October 2008, and March 2010.  However, these educational accomplishments have not been independently verified.  Hence, for VA compensation purposes, the Board will consider her to have a high school education.   

The Veteran's employment history includes the following: machine operator from May 1992 to March 1994; psychology technician at a juvenile detention center from May 1991 to May 1992; and sorter for UPS from August 1988 to September 1989.  See June 1994 Veteran report of work history.  From September 2004 to June 2006, she participated in VA compensated work therapy (CWT).  She was discharged from CWT to pursue VA educational rehabilitation.  Through CWT participation, she earned $27,791.54 for 4155 hours of work.  Other than her participation in CWT, she has not had any gainful employment during the appeals period.   

The Veteran was granted Social Security Administration (SSA) disability benefits beginning December 21, 1993 under a primary diagnosis of Bipolar Disorder and a secondary diagnosis of Panic Disorder.  While the Board is not bound by SSA decisions, it lends further support to the Veteran's claim for TDIU insofar as she is service connected for psychiatric reasons. 

Review of the record indicates that the Veteran's employment difficulties are primarily related to neuropsychological disorders.  In this regard, she has been service connected for TBI throughout the pendency of the appeal and for PTSD beginning August 9, 2004.  The record shows that the Veteran initially stopped working due to injuries sustained in a post service motor vehicle accident (MVA) in December 1993.  

Although the second MVA was not incurred in service, a February 1997 VA medical opinion does not show that a distinction could be made between the amounts of cognitive impairment related the in-service MVA trauma as opposed to the post-service MVA trauma.  Where an examiner is unable to distinguish the symptoms of a service-connected disability from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).  Accordingly, the Board must consider all cognitive disorders as service related.  Id.

Throughout the pendency of the appeal, multiple medical professionals have characterized the severity of the Veteran's service connected disabilities and opined on her employment capability.  

A VA TBI examination from December 1996 shows that the Veteran had a memory impairment that significantly increased after her second MVA.  She had not worked since then due to her memory problems and recent onset of seizures.   

VA examination reports from February 1997 and July 1999 show that the Veteran's service connected TBI was productive of cognitive performance in the low borderline range.  

In April 1999, a private psychological evaluation for SSA reflects that the examiner assessed the Veteran's TBI to be productive of severe deficits in memory, attention, and concentration.  She also had extreme difficulties in social and occupational functioning.  Prognosis for improvement was poor.  

VA treatment records from October 2004 include diagnoses of PTSD, major depressive disorder, and mild dementia versus cognitive disorder.  The examiner assigned a GAF of 40 for serious symptoms. 

In May 2005, the Veteran was again evaluated by a private psychologist for SSA disability purposes.  The SSA psychologist opined that the Veteran had bipolar disorder, panic disorder, and listed a provisional diagnosis of dementia due to head trauma.  She assigned a GAF of 42, indicative of serious symptoms.  Her prognosis was guarded.  As an aside, the Board notes the SSA examiner did not diagnose PTSD; however, the July 2008 VA examiner stated that her mood disorder was not distinguishable from her service connected PTSD.  Hence, the Board considers the May 2005 SSA assessment to reflect PTSD symptoms.  See id.

VA treatment notes from January 2006 show that her TBI impairments were assessed as moderate based upon clinical observation and quantitative testing.  

Careful review of CWT records shows that the Veteran was deemed ready to apply for competitive full time employment beginning in March 2005.  However, in January 2006 an examiner reported that the Veteran had low motivation to obtain full time employment.

In November 2006, the Veteran's husband reported that she could not work due to her PTSD symptoms.  

A VA neurology examination taken in July 2008 concluded that the Veteran's TBI would not wholly preclude employment; however, accommodation would be needed to offset her cognitive disorder.  He cited her medical history showing moderate cognitive disorder, and her participation in CWT resulting in offers of permanent employment to support his opinion.  

Nonetheless, the VA examiner providing a contemporaneous VA PTSD examination reached a different conclusion.  He stated that her PTSD and TBI in conjunction would preclude employment.  He cited her concentration difficulties and observations of her rambling in speech and demonstrating expressive aphagia.  He noted that he could not distinguish between her bipolar and PTSD symptoms.  Again, since her service connected and non-service connected psychiatric symptoms cannot be distinguished, the Board considers them all to be due to PTSD.  
See id.  

In a February 2009 VA TBI examination, the examiner questioned the Veteran's effort based upon quantitative testing that suggested malingering behavior.  He assessed her TBI as mild.  

VA had the Veteran examined for her TDIU claim in March 2009.  He concluded that she was employable.  However, he failed to fully consider her neuropsychiatric history and PTSD in his determination.  

In an April 2009 VA PTSD examination, the examiner diagnosed PTSD, bipolar disorder, and cognitive disorder and assigned a GAF of 45.  He commented that the Veteran's cognitive disorder was difficult to evaluate without additional testing.  However, he reported that PTSD and bipolar disorders would have a significant impact in occupational functioning.   

The Veteran underwent an assessment for learning disabilities in July 2009.  She completed several clinical tests to ascertain her cognitive impairment.  She was indeed found to have a cognitive disorder.  The examiner concluded that she had significant deficits in mathematics, working memory, processing speed, vocabulary, and attention.  He concluded that she would unlikely be successful in college courses and recommended that any employment incorporate "hands on" training, rather than academic training.  He also recommended volunteer activities instead of work as a better use of her time.

In November 2011, the Veteran underwent separate VA examinations for her service connected PTSD and TBI.  The TBI examiner stated that he could not provide an opinion without resort to speculation.  However, he opined that her cognitive disorder would preclude job duties typically associated with nursing.  The PTSD examiner stated that it is less likely she was unemployable prior to 2008 due to psychiatric issues.  He noted that the Veteran appeared to function better in 2006 to 2007 and the 2008 VA examination did not suggest unemployability.  

In an August 2012 statement, a CWT coordinator explained that CWT is a vocational rehabilitation program and should be considered employment.  He explained that CWT's purpose is to prepare and evaluate participants for possible future gainful employment.  The program includes a combination of work for pay and counseling experiences.  

Analysis

As a threshold matter, the record confirms that the Veteran participated in CWT from September 13, 2004 to June 18, 2006.  She earned wages slightly above the poverty threshold for the calendar year 2005.  See June 2006 VA CWT note; US Dept. of Commerce, Bureau of the Census Poverty thresholds for 2004, 2005, and 2006.  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim); 38 C.F.R. § 4.16.  

However, 38 C.F.R. § 4.16 further elaborates: 

Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.   

The record clearly shows that CWT is a vocational rehabilitation program.  See August 2012 CWT coordinator statement.  The Veteran left CWT to pursue further education.  The medical evidence suggests that her service connected TBI would greatly impair her ability to pursue further education.  Indeed, the persuasive evidence does not show that she ever completed her stated educational goal upon CWT discharge.  In sum, even though she had annual earnings above the poverty threshold for calendar year 2005 through CWT, it is not considered to be gainful employment as it is vocational rehabilitation and not competitive employment. 

The Board must consider whether the Veteran's service-connected disabilities preclude gainful employment for which her education and occupational experience would otherwise qualify her.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  Moore, supra.

As noted, the Veteran has presented varying narratives regarding her work background and educational accomplishments, and the record does not confirm that she has had any specialized occupational training or experience.  Her employment capabilities would include work requiring only a high school diploma without any specialized skills.  

The Veteran's service connected TBI and, effective August 9, 2004, PTSD would interfere with virtually any type of gainful employment.  It is difficult to identify an occupation that does not require minimal use of cognitive and interpersonal skills.  Hence, unlike physical disabilities, a change from physical to sedentary employment would not be of immediate benefit towards the Veteran's ability to secure gainful employment.  The nature of her service connected TBI and PTSD disabilities in and of themselves would pose a hindrance to nearly all forms of work.   

The Board has also considered that VA recognized her service connected TBI as only 10 percent disabling under the old TBI disability criteria, but then evaluated it as 70 percent disabling under the revised VA compensation criteria.  Such a dramatic increase in rating is highly suggestive that the Veteran had TBI manifestations that were not recognized in the schedular rating criteria prior to October 24, 2008.  Hence, prior to October 24, 2008, the Veteran likely had extraschedular manifestations of service connected TBI.   

The available lay and medical evidence regarding her capability to obtain gainful employment is conflicting.  When evaluating conflicting evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the Veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In evaluating medical opinions, the Board may place greater weight on one medical professional's opinion over another's depending on such factors such as reasoning employed by the medical professionals, and whether or not and to what extent they review prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 336 (1994).

The evidence in the Veteran's favor includes the following: VA TBI examination reports from February 1997 and July 1999 showing low to borderline cognitive capabilities; April 1999 SSA examination showing severe deficits in cognitive function; October 2004 VA treatment records reflecting a GAF of 40 due to PTSD, major depressive disorder, and mild dementia; May 2005 SSA examination with GAF of 42; November 2006 statement from her husband; July 2008 VA PTSD examination report; April 2009 VA PTSD examination report; July 2009 psychological evaluation; and April 2011 VA TBI examination.  In sum, these items of evidence suggest that the Veteran's TBI and PTSD jointly or singly are productive of severe economic inadaptability during the appeals period. 

The unfavorable evidence includes the following: September 2004 to June 2006 CWT participation with recommendations to pursue full time employment; July 2008 and February 2009 VA TBI examinations; March 2009 VA TDIU examination; and November 2011 VA PTSD examination.    

As an initial matter, the negative employability opinions expressed in the March 2009 VA TDIU and November 2011 VA PTSD examination reports do not include consideration of all the Veteran's service connected disabilities.  Since they are not based upon a fully informed review of the record, and they are inadequate for adjudication purposes.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, they have no probative value and are not for further consideration.  

The remaining unfavorable evidence suggests that the Veteran's service connected TBI was mild and poor effort was responsible for unemployability rather than service connected disabilities.  January 2006 CWT records; July 2008 and February 2009 VA TBI examination reports.

Prior to CWT participation in September 2004, the evidence is highly suggestive that the Veteran was either unemployable or would have great difficulty with employment.  See VA TBI examination reports from December 1996, February 1997 and July 1999; SSA evaluation from April 1999.  However, due to the lengthy appeals period, there is an information gap between 1999 and 2004 on her employment capabilities.  

During CWT participation, there is conflicting evidence regarding the Veteran's employability.  Although CWT clinicians recommended the Veteran for full time employment, a May 2005 SSA examiner found that her psychiatric disabilities were productive of serious impairment and listed her prognosis as guarded.  

Following CWT participation, the medical evidence becomes more conflicted on her employability status prior to September 2008.  See July 2008 and February 2009 VA TBI examinations.  The February 2009 VA examiner openly questioned the Veteran's veracity in his clinical findings.  The July 2008 VA examiner reasoned that her offers of permanent employment through CWT suggested employability.    

Overall, the available evidence over the approximately twelve year period under consideration indicates that the Veteran's service connected TBI was productive of significant cognitive deficits since her second MVA in December 1993.  As noted above, the evidence does not provide distinction between service connected and non-service connected cognitive and psychiatric disabilities, and hence, all cognitive and psychiatric manifestations must be considered service connected.  Mittleider, supra.  

Due to the lengthy appeals period, there is an information gap from 1999 to 2004 on her employment capabilities.  Her CWT recommendations for permanent employment suggest employability.  However, there are numerous conflicting opinions by clinicians finding that she had severe cognitive deficits beginning in 1996 that would preclude or greatly interfere with work.  In sum, the Board considers the clinical evidence to be at least in equipoise as to her suitability for employment over the course of the appeals period.  See also Moore, supra.  

The Board resolves reasonable doubt in the Veteran's favor and finds that service connected TBI and, beginning August 9, 2004, PTSD precluded gainful employment consistent with her education and experience.  Entitlement to a TDIU on an extraschedular basis is granted prior to September 5, 2008.  38 C.F.R. § 4.16(b).  


ORDER

Entitlement to TDIU on an extraschedular basis is granted prior to September 5, 2008.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


